Exhibit 10.61

CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT IS
THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

AMD_00292

Client Code/Reference No: WFNIA/CA

AMENDMENT 2

Date of Amendment: November 19, 2010

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (“MSCI”), a Delaware corporation,
and Barclays Global Investors, N.A. (“Licensee”). Capitalized terms used herein
but not otherwise defined herein shall have the meanings ascribed in the
Agreement.

 

1. Exhibit B is hereby amended to allow the Funds to be additionally listed and
traded on the Chilean domiciled stock or securities exchanges (herein referred
to as the “Chilean Listed Funds”). All Listed Funds must be issued, sold and
traded on a public basis in accordance with the applicable Chilean securities
law. All other terms and restrictions contained in Exhibit B shall apply to the
Chilean Listed Funds. Notwithstanding anything to the contrary in Exhibit A, the
Chilean Listed Funds may only be based on the following Indexes:

 

***********

  

***********

***********

  

***********

***********

  

***********

***********

  

MSCI Germany Index

***********

  

MSCI Hong Kong Index

***********

  

***********

***********

  

***********

***********

  

MSCI Israel Capped Investable Market Index

***********

  

***********

***********

  

MSCI Japan Index

MSCI All Country Asia ex Japan Index

  

***********

***********

  

MSCI Mexico Investable Market Index

***********

  

***********

MSCI All Peru Capped Index

  

MSCI New Zealand Investable Market Index

MSCI Australia Index

  

MSCI Pacific ex-Japan Index

***********

  

MSCI Philippines Investable Market Index

***********

  

***********

MSCI Brazil Index

  

MSCI Russia Capped Index

MSCI Brazil Small Cap Index

  

MSCI Singapore Index

MSCI BRIC Index

  

MSCI South Africa Index

MSCI Canada Index

  

MSCI South Korea Index

MSCI Chile Investable Market Index

  

***********

MSCI China Small Cap Index

  

***********

MSCI EAFE Index

  

***********

***********

  

MSCI Taiwan Index

MSCI Emerging Markets Eastern Europe Index

  

***********

***********

  

***********

MSCI Emerging Markets Index

  

MSCI United Kingdom Index

***********

  

***********

MSCI EMU Index

  

For the avoidance of doubt, the license fees set forth in the Agreement as
amended, shall apply with respect to all Chilean Listed Funds. For clarity,
there shall be no separate licensee fees for the Chilean Listed Funds but any
additional assets from the Chilean Listed Funds shall be included in the average
daily net assets of the applicable Funds for purposed of calculating license
fees.



--------------------------------------------------------------------------------

2. Exhibit B is hereby further amended to allow the Funds to be additionally
listed and traded on the Mexican domiciled stock or securities exchanges (herein
referred to as the “Mexican Listed Funds”). All Listed Funds must be issued,
sold and traded on a public basis in accordance with the applicable Mexican
securities law. All other terms and restrictions contained in Exhibit B shall
apply to the Mexican Listed Funds. Notwithstanding anything to the contrary In
Exhibit A, the Mexican Listed Funds may only be based on the following Indexes:

 

MSCI ACWI ex US Consumer Discretionary Sector Index

  

MSCI EMU Index

MSCI ACWI ex US Consumer Staples Sector Index

  

MSCI France Index

MSCI ACWI ex US Energy Sector Index

  

MSCI Germany Index

MSCI ACWI ex US Financials Index

  

MSCI Hong Kong Index

MSCI ACWI ex US Health Care Sector Index

  

MSCI Indonesia Investable Market Index

MSCI ACWI ex US Index

  

MSCI Ireland Capped Investable Market Index

MSCI ACWI ex US Industrials Sector Index

  

MSCI Israel Capped Investable Market Index

MSCI ACWI ex US Information Technology Sector Index

  

MSCI Italy Index

MSCI ACWI ex US Materials Sector Index

  

***********

MSCI ACWI ex US Telecommunication Services Sector Index

  

MSCI Japan Small Cap Index

MSCI ACWI ex US Utilities Sector Index

  

MSCI Kokusai Index

MSCI ACWI Index

  

MSCI Malaysia Index

MSCI All Country Asia ex Japan Index

  

MSCI Netherlands Investable Market Index

MSCI All Peru Capped Index

  

MSCI New Zealand Investable Market Index

MSCI Australia Index

  

***********

MSCI Austria Investable Market Index

  

MSCI Philippines Investable Index

MSCI Belgium Investable Market Index

  

MSCI Poland Investable Market Index

***********

  

MSCI Russia Cap Index

MSCI Brazil Small Cap Index

  

MSCI Singapore Index

MSCI BRIC Index

  

MSCI South Africa Index

MSCI Canada Index

  

MSCI South Korea Index

MSCI Chile Investable Market Index

  

MSCI Spain Index

MSCI China Small Cap Index

  

MSCI Sweden Index

MSCI EAFE Growth Index

  

MSCI Switzerland Index

MSCI EAFE Index

  

***********

MSCI EAFE Small Cap Index

  

MSCI Thailand Investable Market Index

MSCI EAFE Value Index

  

MSCI Turkey Investable Market Index

***********

  

MSCI United Kingdom Index

***********

  

***********

For the avoidance of doubt, the license fees set forth in the Agreement as
amended, shall apply with respect to all Mexican Listed Funds. For clarity,
there shall be no separate licensee fees for the Mexican Listed Funds but any
additional assets from the Mexican Listed Funds shall be included in the average
daily net assets of the applicable Funds for purposed of calculating license
fees.

 

3. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendments and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of this Agreement, the terms of this Amendment shall control. No
right or license of any kind is granted to Licensee expect as expressly provided
in the Agreement and this Amendment.

 

4. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of law
principles.

 

LICENSEE

      MSCI INC.

By

   /s/ Timothy M. Meyer       By    /s/ Paul E. Friedman

Name

   Timothy M. Meyer       Name    Paul E. Friedman    (printed)         
(printed)

Title

   M. Director       Title    Executive Director

Date

   December 1, 2010       Date    December 10, 2010         

By

   /s/ Mathew R. Lewis         

Name

   Matthew R. Lewis             (printed)         

Title

   Director         

Date

   December 1, 2010         